Citation Nr: 0610900	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  04-17 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under Chapter 
30, Title 38, United States Code.  


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a determination of the rating decisions 
of the Muskogee, Oklahoma, VA Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran had active service March 1981 to October 
1981.  He served in the Air Force from March 1983 to February 
1997 and had Reserve service from February 1997 to September 
2003, to include activation to Operation Noble Eagle from 
September 21, 2001 to September 20, 2003.  

2.  The veteran did not have qualifying service for Chapter 
34 entitlement when that program ended.  


CONCLUSION OF LAW

The basic eligibility requirements for educational assistance 
benefits pursuant to Chapter 30, Title 38, United States 
Code, have not been met.  38 U.S.C.A. §§ 3011, 3452 (West 
2002 & Supp. 2005); 38 C.F.R. § 21.7040; 21.7042 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  There are some claims to which VCAA does not apply.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has 
been held not to apply to claims based on allegations that VA 
decisions were clearly and unmistakably erroneous.  Id.  It 
has been held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  In another class of cases, remand of claims pursuant 
to VCAA is not required because evidentiary development has 
been completed.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Although the Court said in Wensch that VCAA did not apply in 
such cases, it may be more accurate to say that VCAA applied, 
but that its notice and duty to assist requirements had been 
satisfied.  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  See Soyini.

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator. Rockefeller).

The Board first notes that this issue turns on statutory 
interpretation.  See Smith.  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. 
App. 426, 429- 30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit 
sought.).  As such, no further action is required pursuant to 
the VCAA.  

With regard to Chapter 30 benefits (the All-Volunteer Force 
Educational Assistance Program), the Board notes that an 
individual may be entitled to educational assistance under 
Chapter 30 if that person first entered on active duty as a 
member of the Armed Forces after June 30, 1985, or was 
eligible for an educational assistance allowance under 
Chapter 34 as of December 31, 1989.  38 U.S.C.A. § 3011(a)(1) 
(West 2002 & Supp. 2005); 38 C.F.R. § 21.7040 (2005).  In 
this case, the evidence of record indicates that the veteran 
first entered on active duty in March 1981.  Therefore, he 
does not qualify for Chapter 30 educational benefits under 38 
U.S.C.A. § 3011(a)(1)(A) (West 2002), because he did not 
first enter on active duty after June 30, 1985.

Pursuant to 38 U.S.C.A. § 3011(a)(1)(B) (West 2002), however, 
veterans with remaining Chapter 34 eligibility as of December 
31, 1989, may, under certain conditions, qualify for 
continued educational assistance under Chapter 30.

38 U.S.C.A. § 3452 (a)(1)(A) (West 2002 & Supp. 2005) defines 
an eligible veteran for purposes of Chapter 34 as an 
individual who served on active duty for a period of more 
than 180 days, any part of which occurred after January 31, 
1955, and before January 1, 1977, if discharged or released 
therefrom under conditions other than dishonorable.  A 
veteran may also be eligible under Chapter 34 if he 
contracted with the Armed Forces and was enlisted in or 
assigned to a reserve component prior to January 1, 1977, and 
as a result of such enlistment or assignment served on active 
duty for a period of more than 180 days, any part of which 
commenced within 12 months after January 1, 1977, if 
discharged or released from such active duty under conditions 
other than dishonorable.  38 U.S.C.A. § 3452 (a)(1)(B) (West 
2002 & Supp. 2005).  The discharge or release requirement 
prescribed by 38 U.S.C.A. § 3452 (a)(1)(A) and (B) is waived 
in the case of any individual who served more than 180 days 
in an active duty status for as long as that individual 
continues on active duty without a break therein.  38 
U.S.C.A. § 3452(a)(2) (West 2002 & Supp. 2005).

The veteran asserts that he is entitled to benefits under 
Chapter 30.  The Board notes that an individual may be 
entitled to educational assistance under Chapter 30 if that 
person first entered on active duty as a member of the Armed 
Forces after June 30, 1985, or was eligible for an 
educational assistance allowance under Chapter 34 as of 
December 31, 1989.  38 U.S.C.A. § 3011(a)(1); 38 C.F.R. §§ 
21.7040, 21.7042 (2005).  In this case, the evidence of 
record indicates that the veteran first entered on active 
duty in March 1981  Therefore, he does not qualify for 
Chapter 30 educational benefits under 38 U.S.C.A. § 
3011(a)(1)(A)2), because he did not first enter on active 
duty after June 30, 1985.  The veteran also does not qualify 
for Chapter 30 educational benefits because of remaining 
Chapter 34 eligibility.  See 38 U.S.C.A. § 3011(a)(1)(B), 
(C).  Veterans with remaining Chapter 34 eligibility as of 
December 31, 1989, may, under certain conditions, qualify for 
continued educational assistance under Chapter 30.  In order 
to be eligible under Chapter 34, however, one requirement is 
that the veteran must have qualifying service, generally 
dated between January 31, 1955, and January 1, 1977 (but in 
some cases, through December 31, 1977).  See 38 U.S.C.A. § 
3452.  As the record confirms that the veteran's active 
service did not begin until March 1981, however, his service 
period renders him ineligible under these provisions.

The veteran has stated that he was misinformed regarding 
Chapter 30 eligibility.  Although VA is required to inform 
the veteran correctly about basic eligibility or 
ineligibility for educational assistance benefits, the remedy 
for breach of such an obligation cannot involve payment of 
benefits where statutory requirements for such benefits are 
not met.  Harvey v. Brown, 6 Vet. App. 416, 424 (1994); see 
also Shields v. Brown, 8 Vet. App. 346, 351 (1995); McTighe 
v. Brown, 7 Vet. App. 29, 30 (1994).  

In light of the applicable criteria, the Board finds that the 
veteran is ineligible to receive Chapter 30 educational 
assistance benefits.  The law's requirements for eligibility 
for the receipt of these benefits are clear, and are premised 
initially on qualifying service, which the veteran does not 
have.  In situations such as this, where a disposition is 
based entirely on the law, the veteran's claim must be denied 
based on a lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Entitlement to educational assistance pursuant to Chapter 30, 
Title 38 of the United States Code is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


